 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE E. JACOBS,                               Case No.: 1:17-cv-01599-DAD-JLT (PC)

12                       Plaintiff,                   ORDER GRANTING PLAINTIFF’S
                                                      MOTION FOR EXTENSION OF TIME TO
13            v.                                      FILE OBJECTIONS TO FINDINGS AND
                                                      RECOMMENDATIONS
14    CDCR, et al.,
                                                      (Doc. 26)
15                       Defendants.
                                                      45-DAY DEADLINE
16

17          On December 13, 2019, the Court issued findings and recommendations to dismiss this

18   action. (Doc. 25.) Plaintiff requests at 45-day extension of time to file objections to the findings

19   and recommendations. (Doc. 26.) Plaintiff states that he has submitted a request to access to the
20   prison law library and is currently awaiting approval. (See id. at 2.) Good cause appearing, the

21   Court GRANTS Plaintiff’s motion nunc pro tunc and ORDERS Plaintiff to file any objections to

22   the Court’s findings and recommendations within 45 days from the date of service of this order.

23

24   IT IS SO ORDERED.
25
        Dated:     January 7, 2020                                /s/ Jennifer L. Thurston
26                                                      UNITED STATES MAGISTRATE JUDGE

27

28
